Same Case — On a Re-hearing.
Land, J.
A re-hearing was granted in this case. The law and evidence have been reexamined. We are satisfied that the judgment first pronounced was correct.
The' acts of the husband did not constitute either a separate or joint administration of the paraphernal property of his wife. They were acts that naturally resulted from the relation of husband and wife, and can not in law be .considered as substantive acts of administration, by which rights to property are acquired.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower court be affirmed, with costs, as it was by the judgment heretofore pronounced in this cause.